SESSOMS, Senior Judge
(concurring in part and dissenting in part).
I concur with the majority in the dismissal of the forgery offense. I would go further and dismiss the attempted wrongful appropriation charge. The majority find themselves in the anomalous position of holding the appellant accountable for attempting to commit the offense of wrongful appropriation of money which the credit union would have given him if they had approved his loan. They take this position even though the accused could not have been convicted of the offense of wrongful appropriation had the loan been approved, in the absence of proof beyond a reasonable doubt that the false information provided by the accused was an effective inducing cause for the credit union to part with its property. United States v. Turner, 23 C.M.R. 674 (C.G.B.R.1957); findings affirmed 9 U.S.C.M.A. 124, 25 C.M.R. 386 (1958). See also M.C.M. 1984 para. 46c(l)(b); and United States v. Mulvaney, ACM S26511, (A.F.C.M.R. 13 Dec 84), (unpublished opinion). Unlike the situation in Mulvaney, we need not speculate about the *608effect of the false pretenses in this case. We know that the loan was denied because of the financial condition of the accused as reflected on his application. However, in order to affirm the finding of guilty of the charge of attempted wrongful appropriation, the majority are reduced to speculating as to the extent the credit union officials might have relied upon the false information had the loan been approved. It is true that credit union employees were present in court to testify as to what their normal procedures were, and how much emphasis they usually gave to the type of information erroneously supplied by this accused. But we are still required to speculate as to just how much they would have relied on the false information supplied by this accused had they not summarily disapproved his application. I am convinced that the legal premise upon which the majority opinion rests is just too tenuous to support a conviction of attempted wrongful appropriation.
No one would seriously contend that the appellant did not commit some offense, or that he should not be punished for his conduct. However, he should not be convicted of just any offense. The military justice system, when properly administered, is capable of judicially addressing all of those crimes and breaches of good order and discipline in which members of the military services can manage to get themselves embroiled. Appellate courts should not relieve those persons who are charged with the administration of the system of the responsibility for correctly identifying and properly charging each accused with the specific offenses he has committed. To do anything less is to detract from the system and, ultimately, to deprive it of its credibility.
The findings of guilty to Charge II and III and the specifications thereunder should be set aside, and the sentence reassessed. I would approve the findings of guilty to Charge IV and its specification, and only so much of the sentence as provides for confinement for one month.